 


109 HR 6220 IH: To require payment of three times the amount of just compensation whenever private property is taken for private economic development use.
U.S. House of Representatives
2006-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6220 
IN THE HOUSE OF REPRESENTATIVES 
 
September 27, 2006 
Mr. Pearce introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To require payment of three times the amount of just compensation whenever private property is taken for private economic development use. 
 
 
1.Treble compensation for use of eminent domain for private development purposesIf— 
(1)
(A)the Federal Government or any authority of the Federal Government exercises its power of eminent domain or allows the exercise of such power by any person or entity to which such power has been delegated, or 
(B)any State or political subdivision thereof exercises its power of eminent domain or allows the exercise of such power by any person or entity to which such power has been delegated, during a fiscal year in which said State or political subdivision receives Federal economic development funds, and 
(2)the property over which the power of eminent domain is exercised is planned, or subsequently used, for economic development, such Government, State, political subdivision, or delegee shall provide to the owner of such property, as compensation for such property, an amount equal to three times the amount that is determined to be the amount of just compensation for such property required under the Fifth Amendment to the Constitution of the United States.
2.DefinitionsFor purposes of this Act, the following definitions shall apply: 
(1)Economic developmentThe term economic development means taking private property, without the consent of the owner, and conveying or leasing such property from one private person or entity to another private person or entity for commercial enterprise carried on for profit, or to increase tax revenue, tax base, employment, or general economic health, except that such term shall not include— 
(A)conveying private property— 
(i)to public ownership, such as for a road, hospital, airport, or military base; 
(ii)to an entity, such as a common carrier, that makes the property available to the general public as of right, such as a railroad or public facility; 
(iii)for use as a road or other right of way or means, open to the public for transportation, whether free or by toll; 
(iv)for use as an aqueduct, flood control facility, pipeline, or similar use; 
(B)removing harmful uses of land provided such uses constitute an immediate threat to public health and safety; 
(C)leasing property to a private person or entity that occupies an incidental part of public property or a public facility, such as a retail establishment on the ground floor of a public building; 
(D)acquiring abandoned property; 
(E)clearing defective chains of title; 
(F)taking private property for use by a public utility; and 
(G)redeveloping of a brownfield site as defined in the Small Business Liability Relief and Brownfields Revitalization Act (42 U.S.C. 9601(39)). 
(2)Federal economic development fundsThe term Federal economic development funds means any Federal funds distributed to or through States or political subdivisions of States under Federal laws designed to improve or increase the size of the economies of States or political subdivisions of States. 
(3)StateThe term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, or any other territory or possession of the United States. 
 
